Citation Nr: 1750456	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-24 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for erectile dysfunction, to include as secondary to residuals of circumcision, urethral meatotomy, and fulguration of penile verrucae.

2. Entitlement to an increased compensable evaluation for bilateral hearing loss.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1961 to July 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.
 
In January 2017, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. Specifically, remand is required to retrieve any outstanding treatment records and to provide new VA examinations.


Erectile Dysfunction

The Veteran seeks entitlement to service connection for erectile dysfunction, claimed as secondary to residuals of circumcision, urethral meatotomy, and fulguration of penile verrucae.

Initially, the Board observes that the Veteran received in service treatment for several genitourinary problems, including a rash on his penis, difficulty urinating, and venereal warts. A circumcision was performed in February 1963, which was associated in part with the removal of his venereal warts. 

VA treatment records from June 2010 show a diagnosis of erectile dysfunction by Dr. Yee. The doctor stated that given the complexity of erections, the reported in service trauma could have had an effect. The Board observes that the Veteran is prescribed medication for his erectile dysfunction. 

The Veteran was afforded a VA genitourinary examination in October 2010. The examiner determined that circumcision is not a risk factor for erectile dysfunction and therefore not caused by his in service circumcision. 

In September 2013, a VA physician, Dr. Renslow, commented that it is more likely than not that the Veteran's erectile dysfunction is related to his in service circumcision, which may have resulted in loss of sensitivity. 

In October 2013, the Veteran's private physician, Dr. Lee, opined that the Veteran's erectile dysfunction is "more likely than not the result of psychological trauma from contracting the venereal warts and from the subsequent treatment including removal of the venereal warts and his circumcision, both of which occurred [in service]. His persistent urethral symptoms more likely than not also contributed to his erectile dysfunction."

In January 2017, the Veteran testified that he experienced erectile dysfunction since service, and suggested that it was related to his in service treatment for several sexually transmitted diseases, and/or in service circumcision. His wife also stated that their marriage suffered due to sexual frustration and problems with intimacy.

To summarize, there are conflicting etiological opinions of record regarding the Veteran's erectile dysfunction. Normally, the Board must analyze and assign probative values for each opinion. However, given the considerable amount of time that has elapsed since these opinions were rendered, the Board finds that another VA genitourinary examination would be of considerable assistance in determining his claim. 

Bilateral Hearing Loss

The Veteran seeks entitlement to an increased compensable evaluation for his bilateral hearing loss.

The Veteran's most recent and pertinent VA audiological examination took place in May 2016. VA examination findings show the left ear with 90 percent discrimination. Decibel (dB) loss at the puretone threshold of 500 Hertz (Hz) is 20, at 1000 Hz is 15, at 2000 Hz is 40, at 3000 Hz is 45, and at 4000 Hz is 65. The average decibel loss is 41 in the left ear. The right ear shows a speech discrimination of 86 percent. The Veteran's right ear dB loss at the puretone threshold of 500 Hertz (Hz) is 20, at 1000 Hz is 30, at 2000 Hz is 60, at 3000 Hz is 65, and at 4000 Hz is 65. The average decibel loss is 55 in the right ear. Based on these results and the requirements found in 38 C.F.R. § 4.85 (2017), the Veteran was assigned a noncompensable evaluation.

In January 2017, the Veteran testified that his hearing loss disability has worsened. Particularly, the Veteran complained of difficulty hearing background noises, as well as difficulty using the telephone. The Veteran's spouse also indicated that the Veteran has problems communicating and that he talks too loud.

Given the above, the Board finds that it likely that the Veteran's bilateral hearing loss may have worsened since the previous examination upon which the determination of a noncompensable rating was based and continued. Therefore, the Veteran's medical record concerning his bilateral hearing loss disability may not be sufficient for rating purposes, and a new examination should be provided in order to give an accurate evaluation reflecting the level of his current bilateral hearing loss in view of the statements made.

VA should also obtain all relevant VA treatment records. Bell v. Derwinski, 2 Vet. App. 611 (1992). According to his file, the Veteran has received some treatment for his conditions, but there are no treatment records after approximately 2015.  Therefore, the AOJ should obtain any additional relevant and appropriate medical treatment records.

Accordingly, the case is REMANDED for the following action:

1. With the assistance of the Veteran as necessary, identify and obtain any outstanding, relevant treatment records, and associate them with the Veteran's electronic claims file. If the AOJ cannot locate or obtain such records, it must specifically document the attempts that were made to locate or obtain them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. All attempts to obtain records should be documented in the Veteran's Virtual VA and VBMS claims file.

2. Then, schedule the Veteran for a new VA genitourinary examination to determine the nature and etiology of his erectile dysfunction, claimed as secondary to residuals of circumcision, urethral meatotomy, and fulguration of penile verrucae. The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed. All pertinent symptomatology and findings should be reported in detail, including all diagnoses. Any indicated diagnostic tests and studies should also be accomplished. 

Based on the examination and review of the record, the examiner should then opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction, claimed as secondary to residuals of circumcision, urethral meatotomy, and fulguration of penile verrucae had its onset during, or is otherwise etiologically related to, the Veteran's active service or event or occurrence therein.

In providing the requested opinion, the examiner should specifically address the Veteran's contentions and his lay statements, his documented in service treatment for genitourinary symptoms and in service circumcision, as well as any continuity of symptomatology since discharge from service. The examiner should also address and reconcile any previous reports, as well as any other pertinent evidence of record to the extent possible. 

The examiner must provide a complete rationale for any opinions expressed, based on the examiner's clinical experience, medical expertise, and established medical principles. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  If there is other likely cause of any erectile dysfunction found, that should also be set out, with the medical rationale service as the basis of the finding.

3. Next, schedule the Veteran for a new VA audiological examination to assess the current severity of his bilateral hearing loss disability. 

The audiologist is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.

The evaluation should be in accordance with the criteria delineated in 38 C.F.R. § 4.85 and should include testing of pure tone criteria at 1000, 2000, 3000, and 4000 Hz and speech recognition scores using the Maryland CNC Test. The VA audiologist must fully describe the functional effects caused by the bilateral hearing loss disability in the final report. 

4. After the development requested has been completed, the AOJ should review any examination reports or opinions to ensure that they are in complete compliance with the directives of this REMAND. The AOJ must ensure that the examiner documented consideration of the entire claims file and any relevant records in Virtual VA and VBMS. If any report is deficient in any manner, the AOJ must implement corrective procedures at once.
 
5. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative, if applicable, should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




